SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-KSB [ X ] Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended May 31, 2007 OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 333-119915 CANCER THERAPEUTICS, INC. (Name of Small Business Issuer in Its Charter) Delaware 20-1499421 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 210 West Hansell Street Thomasville, Georgia 31792 (Address of Principal Executive Offices) (Zip Code) (229) 403-1282 Issuer’s Telephone Number, Including Area Code Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act:None Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.[] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X ]No [] The Company’s revenues for the fiscal year ending May 31, 2007 were $14,965.00. The aggregate market value of the Company’s voting stock held by non-affiliates computed by reference to the closing price as quoted on the NASD Electronic Bulletin Board on August 28, 2007, was approximately $1.01.For purposes of this calculation, voting stock held by officers, directors, and affiliates has been excluded. APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date.As of August 28, 2007, the Company had outstanding 4,157,688 shares of common stock, par value $0.001 per share. DOCUMENTS INCORPORATED BY REFERENCE None. Transitional Small Business Disclosure Format (check one)[] Yes [x] No TABLE OF CONTENTS PART I.[1] ITEM 1:DESCRIPTION OF BUSINESS[1] ITEM 2:DESCRIPTION OF PROPERTY[19] ITEM 3:LEGAL PROCEEDINGS[20] ITEM 4:SUBMISSION ON MATTERS TO A VOTE OF SECURITY HOLDERS[20] PART II.[21] ITEM 5:MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS[21] ITEM 6:MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL[22] ITEM 8: CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE.[42] ITEM 8A: CONTROLS AND PROCEDURES[42] ITEM 8A: CONTROLS AND PROCEDURES[42] PART III[43] ITEM 9:DIRECTORS, OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT.[43] ITEM 10:EXECUTIVE COMPENSATION[46] ITEM 11:SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANGEMENT AND RELATED STOCKHOLDER MATTERS[47] ITEM 12:CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS[48] ITEM 13:EXHIBITS AND REPORTS ON FORM 8-K[49] ITEM 14:PRINCIPAL ACCOUNTANT FEES AND SERVICES[50] INDEX TO EXHIBITS[52] SIGNATURES[54] FORWARD LOOKING STATEMENTS THIS ANNUAL REPORT ON FORM 10-KSB, IN PARTICULAR “ITEM 6. MANAGEMENT’SDISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS” AND “ITEM 1. BUSINESS,”
